                                                                     PILED
                                              U.S. D;SrRiCT CO*^n!
            IN THE UNITED STATES DISTRICT COURT             DIV.
                   THE SOUTHERN DISTRICT OF GEORGJj^iQ                    PM I?* 17
                              SAVANNAH DIVISION

                                                          CLERK.
UNITED STATES OF AMERICA,
                                                               SO. DJST. OF GA.

V.                                                   Case No. CR419-179


JAMES CHAPMAN,


                  Defendant



      Crystal   D.   Harmon    counsel    of    record   for   defendant      James

Chapman in the above-styled case has moved for leave of absence and

for stand-in counsel.          The Court is mindful that personal and

professional      obligations    require       the   absence   of    counsel      on

occasion. The Court, however, cannot accommodate its schedule to

the   thousands    of   attorneys   who    practice      within     the   Southern

District of Georgia.

      Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


      SO ORDERED this 3/^day of January 2020.


                                    WILLIAM T. MOORE, JR., JUDGE
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA
